Title: To George Washington from the Commissioners for the District of Columbia, 3 November 1793
From: Commissioners for the District of Columbia
To: Washington, George


          
            sir
            George Town 3d Novm. 1793
          
          Colo. Hooe and Majr Ross’s report, which they have inclosed you will inform you of the
            result of their examination of our accounts; that with the Treasurer stands in the place
            of a cash account, is accurate and authorized by our warrants, which are justified by
            Vouchers—these were all compared and did not take up two days—The Gentlemen went farther
            and have given a general state of Funds, this part is not so precise, it gives a general
            Idea, and was added under an impression; that you might perhaps think proper to publish
            it—not that they urge it, and we have no desire at all that it should be done—We have much more pleasure in being able to inform you, that we
            have a prospect by negociations with the Banks, to keep in Credit till May, even if
            Virginia should disappoint us; and then Mr Greenleaf’s payment and Loan; if not
            extended, coming on, things may be pushed with vigour a year longer.
          We have concerned in an application for a chartered Bank on such a system that we hope
            the City may be bennefitted by its Gaurrantee for the payment of Interest instead of the
            deposit of productive Funds required by Dutch Capitalists. to give the out lines of the
            whole would be too lengthy, but it appears to us a sober plan.
          Permit us to request your order on Virginia for her last payment—We are advised the
            Taxe’s are now coming in, and we wish to make the demand early in the Session. We are
            &ca
          
            Th. Johnson
            Danl CarrollComrs
          
          
            P.S. Colo. Deakins has just now receivd a Letter from Mr Hopkins informing him that
              the executive of Virginia has granted an order on the Secretary of War for 10.000
              Dollars.
          
        